United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-1748
                                  ___________

Joann L. Berget; Ward Arvidson;        *
Wynn Arvidson,                         *
                                       *
            Appellants,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
City of Eagan; City of Inver Grove     *
Heights; Det. Paul Maier; Det. Corey   * [UNPUBLISHED]
Thomas; Det. Brian Gunderson; Det.     *
Doug Matteson; Det. Heather Berens; *
Sgt. Tom Schoenecker; Officer          *
Koenke; Kathleen Gilbertson; Officer *
Rezny; Deputy Chief Jeff Johnson,      *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: August 16, 2010
                             Filed: August 19, 2010
                              ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.
      Joann Berget, Wynn Arvidson, and Ward Arvidson appeal the district court’s1
adverse grant of summary judgment in their 42 U.S.C. § 1983 action. After careful
de novo review, viewing the evidence and all fair inferences from it in the light most
favorable to appellants, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006),
we conclude that summary judgment was properly granted for the reasons stated by
the district court. Accordingly, we affirm. See 8th Cir. R. 47B. We also deny
appellees’ motion to strike portions of appellants’ appendix.
                        ______________________________




      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.

                                         -2-